Citation Nr: 0825516	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  95-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey 


THE ISSUES

1. Entitlement to service connection for the residuals of a 
left foot injury.

2. Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD), from October 1, 
1995 to May 2, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied entitlement to service connection for a left 
foot disorder and granted a 100 percent rating for PTSD from 
May 3, 2005.  The veteran's original claims folder, including 
his service medical records, is not available.  The current 
claims file is rebuilt. 

By rating action in June 1995 service connection for a left 
foot injury was denied.

By rating action in December 1993 service connection was 
granted for PTSD and a 50 percent rating was assigned from 
July 1993.  Temporary 100 percent ratings were assigned 
pursuant to 38 C.F.R. § 4.29 by rating action in February 
1996, from August 25, 1995 to September 30, 1995; and by 
rating action in October 2005, from May 3, 2005 to August 31, 
2005.  The 50 percent rating was restored subsequent to the 
first period of hospitalization.

By rating action in March 2007 the 50 percent rating for PTSD 
was increased to 100 percent effective from May 3, 2005.  

This case was remanded to the RO in March 1998, July 2003, 
and August 2005 for additional development. 



FINDINGS OF FACT

1. The veteran is not shown to have a left foot disorder that 
is due to any event or incident of his service, and arthritis 
of the left foot was not manifested to a compensable degree 
in the first year following separation from active duty.

2.  From October 30, 1995 to February 3, 1997, the veteran's 
post traumatic stress disorder  was productive of total 
social and industrial impairment.

3.  From February 4, 1997, the veteran's post traumatic 
stress disorder was not productive of occupational and social 
impairment in most areas, or by a severe impairment in the 
ability to obtain and maintain employment.


CONCLUSIONS OF LAW

1. A left foot disorder was not incurred or aggravated by 
active service, and left foot arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for a 100 percent rating for post traumatic 
stress disorder were met from October 30, 1995 to February 3, 
1997.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996) 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria are not met for a rating higher than 50 
percent for post traumatic stress disorder from February 4, 
1997 to May 2, 2005.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decisions in 
question. The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in February 2004 and November 2006 correspondence of 
the information and evidence needed to substantiate and 
complete these claims, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The April 2007 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claims were readjudicated in 
the November 2007 and February 2008 supplemental statements 
of the case.  Correspondence of record provided adequate 
notice of how effective dates are assigned.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, to include an opportunity to 
present pertinent evidence.  Because the veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

The service medical records are not available and the claims 
folder now before the Board has been rebuilt.  In a case in 
which a claimant's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records. See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection. Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that VA has undertaken 
all possible efforts to retrieve the service medical records, 
and that it also properly notified the veteran of the status 
of his records.  The RO requested the service records from 
the National Personnel Records Center in August 1993 and was 
informed that it appeared that his records had been sent to 
VA in December 1970.  The folder which contained the original 
records is not available.

The rebuilt folder does contain the appellant's contentions, 
records from the Social Security Administration, and 
extensive VA Medical Center treatment records. Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, that any 
additional available evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

I.  Service connection for a left foot disability 

At an October 1996 RO hearing the veteran reported fracturing 
his left heel prior to service when he fell from a fourth 
story window at age 14.  He testified that the foot was 
casted and he recovered.  He subsequently enlisted in the 
Marine Corps.  While serving in Vietnam he reportedly 
developed a limp.  The appellant states that he was then 
medi-vaced to St. Albans Naval Hospital, diagnosed with 
subtalar arthritis, and discharged from service due to a left 
foot disorder.  Several attempts were made to obtain records 
from St. Albans, but no records are available.  

Following a February 1997 VA examination a diagnosis of 
remote injury to the left foot as a 14 yr old child followed 
by discomfort developing in service and subsequent diagnosis 
of subtalar arthritis was offered.  The examiner opined that 
with the history obtained subtalar joint arthritis was likely 
related to the childhood injury and not to service.  

In July 1998 the Chief of Orthopedic Surgery at a VA Medical 
Center reported reviewing the claims file.  He noted that the 
February 1997 examiner had concluded that subtalar joint 
arthritis was likely related to the childhood injury and not 
to service. The Chief opined that if that history was correct 
the etiology of the subtalar arthritis followed naturally and 
conclusively, and he concurred in the opinion expressed by 
February 1997 examiner.
.
In a December 1998 addendum to the July 1998 VA Medical 
Center medical opinion, the examiner added that x-rays both 
established the calcanus fracture and the involvement of the 
subtalar joint now arthritic.

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein. 38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran reported injuring his left ankle prior to 
service, and he avers that his left foot began hurting during 
service.  The appellant asserts that left foot subtalar 
arthritis was diagnosed in-service, and he claims that he was 
discharged from active duty due to this disorder.  The 
veteran argues in effect that his pre-existing injury was 
aggravated during service.  He has presented no supporting 
medical evidence.  

Unfortunately, there are no service medical records 
available.  The Board notes, however, that the veteran's DD-
214 Report of Separation from service lists discharge code 
277. This code is given for a physical disability, existing 
prior to service, established by medical board.  
Significantly, this code also reflects the service 
department's finding that the veteran was not entitled to 
severance pay.  The fact that the appellant was neither 
placed on the permanent or temporary disability retired list, 
nor awarded severance pay is highly probative evidence that 
whatever disorder was responsible for his service discharge, 
it was neither incurred nor aggravated while on active duty.  
See generally, 10 U.S.C. § 1203.  Hence, the appellant's 
discharge certificate raises grave doubts about the claim 
that he was discharged due to a service incurred or 
aggravated foot disorder.

The record does not contain private post-service medical 
records.  Following the veteran's own reported history, VA 
attempted to request treatment records to include 1970 
records from St. Albans Hospital.  However, the earliest 
available VA treatment records are dated from 1993.  Thus, 
there is no evidence of a post- service left foot disability 
until decades after the veteran's separation from service. 
This fact weighs against the veteran's claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.) 

VA outpatient records show treatment for a variety of 
conditions, including subtalar arthritis of the left foot.  
VA treatment reports, however, preponderate against service 
connection.  They do not reveal any competent evidence or 
medical opinion that any current claimed left foot disorder 
is related to the appellant's active duty.  In sum, there is 
no competent medical evidence etiologically linking the 
veteran's current left foot condition to his active military 
service. See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of same, entitlement to service 
connection is not in order. 
 
The Board notes the veteran's assertion that he currently has 
a left foot disability due to events incurred during active 
duty and his arthritis began during service or shortly 
thereafter.  Nevertheless, his own lay contentions do not 
support his claim. As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran is not, 
however, competent to provide an opinion which requires 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether any 
current left foot disorder was incurred in or aggravated by 
active duty.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). As a result, his 
assertions cannot constitute competent medical evidence in 
support of his claim.

Simply put, the veteran's lay allegations of in-service 
incurrence/aggravation are outweighed by the lack of 
pertinent objective findings or diagnoses for many years 
after service, and the lack of competent medical evidence 
linking any post-service diagnoses to service.

II.  What evaluation is warranted for PTSD from October 1, 
1995 to May 2, 2005?

The veteran and his representative contend that post 
traumatic stress disorder should be rated 100 percent 
disabling from October 1, 1995.  It is requested that the 
veteran be afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Under 38 C.F.R. § 4.132 (1996), a 50 percent evaluation for 
PTSD was warranted where the ability to establish or maintain 
effective or favorable relationships with people were 
considerably impaired and by reason of the psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in a considerable industrial 
impairment. 

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was a severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and the veteran was demonstrably unable to obtain 
or retain employment. 

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  Both the old and amended 
versions of the pertinent rating criteria are applicable in 
this case because the veteran filed his claim for an 
increased rating prior to the effective date of the new law.  
It must be noted, however, that the revised rating criteria 
may not be applied prior to the effective date of the amended 
regulation since the new criteria affect benefits in a 
prospective manner only.

The new criteria provide a general rating formula for mental 
disorders, including PTSD.   A 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." A 
global assessment of functioning score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships. See 38 C.F.R. § 
4.130.  VA's Rating Schedule employs nomenclature based upon 
the DSM-IV, which includes the global assessment of 
functioning score scale.

Background

The veteran was hospitalized at the East Orange VA Medical 
Center  psychiatric unit from August 25, to September 16, 
1995, and was awarded a temporary total rating for this term 
pursuant to 38 C.F.R. § 4.29.

September 1995 VA Medical Center psychiatric clinical notes 
indicate that the veteran was much improved after his 
hospitalization.  His mood was stabilized and he looked 
relaxed.  He was alert and cooperative.  He discussed 
behavioral strategies to avoid provocation on the job.  
Unfortunately, subsequent clinical notes indicate the veteran 
reporting the same stressful conditions at work, his 
nightmares were returning and he remained irritable.

At an October 30, 1995 VA examination the examiner noted that 
the veteran received psychotropic treatment, and was 
attending monthly therapy sessions.  He had been employed at 
the Post Office since 1986 as an equipment mechanic, but he 
reported conflicts with other employees and was afraid he 
might kill someone.  Indeed, the appellant reported that he 
had to be restrained from "going after" someone at work.  
The appellant reported that he was socially withdrawn and 
persistently depressed.  He described difficulty 
concentrating, fatigue, a loss of interest, intrusive 
memories, impaired sleep, nightmares, flashbacks, startle 
response, and crowd avoidance.  He admitted to alcohol and 
multiple drug abuse but has not used either since 1976.  

Mental status examination showed that the appellant's 
appearance was conventional.  He was alert and oriented but 
very tense and apprehensive.  He sat rigidly clenching his 
fists.  His speech was slow, deliberate, and his voice low.  
Affect was constricted and his mood was significantly 
depressed. He had paranoid persecutory ideation, as well as 
ideas of reference.  There was no sign of an organic brain 
syndrome. His intelligence was average, his insight was poor 
and his judgment was compromised.  The diagnoses were post 
traumatic stress disorder, and major depressive disorder with 
psychotic features secondary to post traumatic stress 
disorder.  The veteran was noted to have a major impairment 
in social function and work efficiency hampered by stress 
intolerance, poor concentration and persistent irritability. 
A global assessment of functioning score of 35 was assigned.

At a February 4, 1997 VA examination the examiner noted that 
the veteran was not currently being seen by a therapist for 
treatment.  He reported working at for the United States Post 
Service, but described symptoms including nightmares, and 
flashbacks.  The appellant stated that he could work, but 
believed that his life was coming apart.  Examination 
revealed that the veteran was cooperative, alert and 
oriented.  His eye contact was good and speech was normal.  
His mood and affect were constricted.  He denied suicidal or 
homicidal ideation, as well as auditory and visual 
hallucinations.  Insight was fair and judgment good.  He was 
positive for paranoia, and the appellant was described as 
suspicious.  The diagnoses were chronic post traumatic stress 
disorder of increasing severity, and depression secondary to 
post traumatic stress disorder.  A global assessment of 
functioning score of 70 was assigned.  The examiner 
recommended that the veteran be admitted for treatment.

At a September 2000 VA examination it was noted that the 
veteran continued to work at the Post Office which the 
appellant believed was extremely stressful.  He had a 
previous admittance to the VA Medical Center in May 2000 
after threatening to harm his coworkers.  He reported having 
nightmares and difficulty sleeping.  Mental status 
examination showed that the appellant was rather quiet and 
aloof but alert and oriented.  Speech was normal, his affect 
was constricted and his mood was depressed. He denied 
suicidal and homicidal ideation, as well as hallucinations.  
Insight and judgment were good. He was positive for paranoia. 
The examiner diagnosed the veteran with post traumatic stress 
disorder and history of drug and alcohol abuse, in remission. 
A global assessment of functioning score of 60-70 was 
assigned.  The examiner opined that the veteran was beginning 
to decompensate, and that he was not responding well to 
stress.

The veteran was hospitalized at the VA Medical Center 
psychiatric unit from May 31, 2005 to July 15, 2005.  The 
diagnosis was post traumatic stress disorder, chronic; 
nicotine dependence, continuous; and, severe combat related 
trauma.  A global assessment of functioning score of 45 was 
assigned.  A letter from a VA Medical Center psychiatrist 
referring to this term of hospitalization included the 
opinion that the veteran was then, and for the foreseeable 
future, unemployable due to the severity and chronicity of 
his posttraumatic stress disorder symptoms.  The veteran was 
noted to suffer from depression, flashbacks, nightmares, and 
severe anger dyscontrol which could be triggered and 
exacerbated at work.

As noted above, a March 2007 rating decision established 
entitlement to a 100 percent rating for post traumatic stress 
disorder effective May 3, 2005.

Analysis

After considering all of the evidence of record, including 
particularly the extensive VA Medical Center psychiatric 
treatment records, the Board finds that the veteran's post 
traumatic stress disorder warranted a 100 percent rating from 
October 30, 1995 to February 3, 1997.  Significantly, the 
evidence preponderated against a rating greater than 50 
percent for the term between February 4, 1997 to May 2, 2005.  

In this regard, while the veteran showed some improvement 
following a September 1995 hospitalization, by the close of 
October 1995, he was suffering from paranoia, persecutory 
ideation, homicidal thought, significant depression, poor 
insight, compromised judgment, poor concentration, and 
conflicts at work to the point that he needed to be 
physically restrained from harming a fellow employee.  Given 
this major impairment both socially and occupationally, and 
given the assignment of a global assessment of functioning 
score of 35 in October 1995, the Board finds that a 100 
percent rating was in order beginning October 30, 1995 
through February 3, 1997.   

Significantly, while there were signs of paranoia and 
suspiciousness during the February 4, 1997 examination, the 
examiner found that the appellant was cooperative, alert and 
oriented.  Most importantly, he was able to continue his 
employment at the Post Office, there were no signs of either 
suicidal or homicidal ideation, and there were no signs of 
auditory or visual hallucinations.  His speech was normal, 
however, his mood and affect were constricted.  While the 
examiner suggested that post traumatic stress disorder was 
causing increased problems, he assigned a global assessment 
of functioning score of 70.  

Similar findings were recorded on examination in September 
2000 and in outpatient records prior to May 2005.  While the 
veteran stated that his work was stressful, and he had been 
hospitalized following an altercation at work, the record 
does not show such signs as suicidal ideation; obsessional 
rituals, illogical speech, near continuous panic or 
depression, spatial disorientation, or a neglect of personal 
appearance.  On the contrary, the veteran denied suicidal and 
homicidal ideation, he demonstrated normal speech, and there 
were no signs of hallucinatory behavior.  While there were 
some signs of decompensation, on balance, the preponderance 
of the clinical evidence is against assigning a rating in 
excess of 50 percent during the period between February 4, 
1997 and May 2, 2005.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
above, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not otherwise for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 



ORDER

Service connection for a left foot disability is denied.

Entitlement to a 100 percent rating for post traumatic stress 
disorder from October 30, 1995 to February 3, 1997, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder from February 4, 1997 to May 2, 
2005, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


